Title: To James Madison from John Graham, 17 May 1808
From: Graham, John
To: Madison, James



Dear Sir
Department of State 17th. May 1808

In my Letter of yesterday, which went by the way of Fredericksburg, I mentioned that Mr. Gallatin had declined giving any opinion as to the propriety of permitting the Secretary of Mr. Rademaker to go out to Rio Janeiro in the vessel Chartered to take Mr. Hill there.  I therefore sent the Letter of Mr. R. asking this permission to you.  From the inclosed Note you will see there is yet time for you to decide the question.  With this Letter you will receive some very interesting communications from Mr. Erwing, from which it appears that Charles the 4th. has abdicated the Crown of Spain in favor of his son Ferdinand & that the Prince of Peace has experienced a sad reverse of Fortune.  With Compliments to Mrs. Madison I am Sir Most Respectfully your obt. Sert

John Graham  


Besides the Letters sent you by this Mail,(of which a List is inclosed,) we have received a large Packet from Mr. Irnardi. It seems to relate to minor subjects principally his own disputes. I therefore do not send it. If on reading it I find it at all important, it shall be forwarded by the next mail.

